Citation Nr: 0314345	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's 
disability rating from 20 percent to 40 percent, effective 
September 2, 1998.  The Board notes that the veteran's 
disability had previously been diagnosed as lumbosacral 
strain.  

 
REMAND

After this matter was certified to the Board, both the RO and 
the veteran submitted additional VA medical evidence.  This 
evidence includes progress notes, an MRI report, and an 
operation report detailing surgery performed in August 2002 
in which the veteran underwent an L3 through L5 laminectomy, 
an L4-L5 and L5-S1 posterior lumbar interbody fusion, 
posterolateral segmental arthrodesis from L4-S1 with 
instrumentation, and harvest of right iliac crest bone graft.  
This evidence has not been considered by the agency of 
original jurisdiction, nor has the veteran submitted a waiver 
of such consideration.    

The veteran's service-connected back condition is listed in 
the July 1999 rating decision under Diagnostic Codes 5293-
5292.  See 38 C.F.R. § 4.71a.  During the course of the 
appeal, Diagnostic Code 5293 was revised, effective September 
23, 2002.  Controlling law provides that when a law or 
regulation changes during the pendency of an appeal, the 
criteria more favorable to the veteran be applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In effect, the veteran should 
be evaluated under both sets of criteria, with the more 
advantageous one applied.  Id.  In this case, the veteran has 
been informed of this change in the regulation through a 
letter by the Board dated in March 2003.  However, the 
veteran has not had the benefit of a VA examination to 
consider his condition under both the old and new criteria.  
Nor has he had an examination of his back subsequent to the 
above-described back surgery.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.         

Therefore, this case must be remanded for the following 
reasons:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include any VA 
treatment, who have provided treatment 
for his back condition since September 
2002 which are not currently associated 
with the claims file.  After securing any 
necessary releases, the RO should obtain 
these records.      

3.  Following completion of the foregoing 
development, the RO should then schedule 
the veteran for VA orthopedic and 
neurological examinations in order to 
determine the current nature and severity 
of his back disability.  All signs and 
symptoms of his back disability should be 
described in detail, including all signs 
and symptoms necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.    The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.      

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for evaluating 
intervertebral disc syndrome.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the statement 
of the case (SOC) and which adequately 
informs the veteran of the new criteria 
for evaluating his back disability.  An 
appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




